Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PricewaterhouseCoopers LLP/s.r.l./s.e.n.c.r.l. Chartered Accountants 1250 René-Lévesque Boulevard West Suite 2800 Montréal, Quebec Canada H3B 2G4 Telephone +1 Facsimile +1 CONSENT OF INDEPENDENT AUDITORS We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of CAE Inc., relating to common shares to be offered to employees under employee benefit plans, of our auditors report dated May 13, 2008 relating to the financial statements and assessment of the effectiveness of internal control over financial reporting. /s/ PricewaterhouseCoopers LLP Chartered Accountants Montréal, Quebec November 13, 2008 PricewaterhouseCoopers refers to PricewaterhouseCoopers LLP/s.r.l./s.e.n.c.r.l., an Ontario limited liability partnership, or, as the context requires, the PricewaterhouseCoopers global network or other member firms of the network, each of which is a separate and independent legal entity.
